Exhibit 10.2

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of March 15, 2019, is by and
between Venus Concept Ltd., a company organized under the laws of Israel (the
“Company”), and the Persons set forth on Schedule I (each a “Stockholder”).

WHEREAS, as of the date hereof, the Stockholder is the holder of the number of
shares of common stock, par value $0.0001 per share (“Common Stock”) of
Restoration Robotics, Inc., a Delaware corporation (“Restoration Robotics”),
and/or options to purchase shares of Common Stock (“Restoration Robotics
Options”), in each case, as set forth opposite the Stockholder’s name on
Schedule I (all such shares of Common Stock set forth on Schedule I, together
with any shares of Common Stock or securities convertible into, exercisable or
exchangeable for or that represent the right to receive Common Stock or other
capital stock of Restoration Robotics that are issued to or otherwise acquired
or owned by the Stockholder, in each case, solely after the date of this
Agreement but prior to the Expiration Time (as defined herein) being referred to
herein as the “Subject Shares”);

WHEREAS, Restoration Robotics, Radiant Merger Sub Ltd., a company organized
under the laws of Israel and a wholly-owned subsidiary of Restoration Robotics
(“Merger Sub”), and the Company propose to enter into an Agreement and Plan of
Merger and Reorganization, dated as of the date hereof (as the same may be
amended from time to time in accordance with its terms, the “Merger Agreement”),
which provides, among other things, for the merger of Merger Sub with and into
the Company, with the Company continuing as the surviving corporation (the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement (capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity solely as
a holder of Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

1.1 Voting of Subject Shares. The Stockholder agrees that, from the date hereof
until the Expiration Time, at any meeting of the holders of capital stock of
Restoration Robotics (the “Restoration Robotics Stockholders”) with respect to
the transactions contemplated by the Merger Agreement, however called, and at
every adjournment or postponement thereof (or pursuant to a written consent if
the Restoration Robotics Stockholders act by written consent in lieu of a
meeting), the Stockholder shall, or shall cause the holder of record on any
applicable



--------------------------------------------------------------------------------

record date to, be present (in person or by proxy) and to vote (or cause to be
voted) the Stockholder’s Subject Shares (a) in favor of (i) an amendment to the
Restoration Robotics Charter to effect a reverse stock split of the Restoration
Robotics Common Stock at a ratio between 1 to 10 and 1 to 15, to be determined
at the discretion of the Restoration Robotics Board of Directors, subject to the
Restoration Robotics Board of Directors’ discretion to abandon such amendment,
(ii) the issuance of the shares of Restoration Robotics Common Stock by virtue
of the Merger and the Post-Closing Financing, (iii) an increase in the number of
shares of Restoration Robotics Common Stock to the number necessary to issue the
number of shares of Restoration Robotics Common Stock contemplated (1) by the
Merger Agreement and (2) by the Restoration Robotics Post-Closing Financing, and
(v) an amendment to Restoration Robotics’ 2017 Incentive Award Plan, as amended,
increasing the amount of shares of Restoration Robotics Common Stock issuable
thereunder with share amounts recommended by the Company’s Board of Directors or
a committee thereof and (vi) any other proposal included in any proxy statement
on any written consent provided to the Restoration Robotics Stockholders in
connection with, or related to, the Merger for which the Board of Directors of
Restoration Robotics has recommended that the Restoration Robotics Stockholders
vote in favor; and (b) against any competing Restoration Robotics Acquisition
Proposal.

1.2 No Inconsistent Arrangements. Except as expressly provided or required by
this Agreement or under the Merger Agreement, from the date hereof until the
Expiration Time, the Stockholder agrees not to, directly or indirectly,
(a) sell, transfer, assign, pledge, hypothecate, tender, encumber or otherwise
dispose of in any manner any Subject Shares, or consent or agree to do any of
the foregoing (collectively, “Transfer”), (b) limit its right to vote in any
manner any of the Subject Shares, including, without limitation, by the grant of
any proxy, power of attorney or other authorization in or with respect to the
Subject Shares, or (c) deposit or permit the deposit of the Subject Shares into
a voting trust or enter into a voting agreement or arrangement with respect to
the Subject Shares or consent or agree to do any of the foregoing.
Notwithstanding any of the foregoing, (x) the Stockholder may make Transfers of
the Subject Shares (i) by will, operation of law, or for estate planning or
charitable purposes, (ii) to stockholders, corporations, partnerships or other
business entities that are direct or indirect Affiliates, current or former
partners (general or limited), members or managers of the Stockholder, as
applicable, or to the estates of any such Stockholders, Affiliates, general or
limited partners, members or managers, or to another corporation, partnership,
limited liability company or other investment or business entity that controls,
is controlled by or is under direct or indirect common control with the
Stockholder or (iii) if the Stockholder is a trust, to any beneficiary of the
Stockholder or the estate of any such beneficiary; provided that in each such
case, the Subject Shares shall continue to be bound by this Agreement and
provided that each transferee agrees in writing to be bound by the terms and
conditions of this Agreement and either the Stockholder or the transferee
provides the Company with a copy of such agreement promptly upon consummation of
any such Transfer, (y) with respect to the Stockholder’s Restoration Robotics
Options which expire on or prior to the termination of this Agreement, the
Stockholder may make Transfers of the Subject Shares (i) to Restoration Robotics
as payment for the exercise price of the Stockholder’s Restoration Robotics
Options and (ii) as payment for taxes applicable to the exercise of the
Stockholder’s Restoration Robotics Options and (z) the Stockholder may take all
actions reasonably necessary to consummate the transactions contemplated by the
Merger Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.3 Documentation and Information. The Stockholder shall permit and hereby
authorizes the Company and Restoration Robotics to publish and disclose in all
documents and schedules filed with the SEC, or other disclosure document that
the Company or Restoration Robotics reasonably determines to be required by law
in connection with the Merger Agreement, the Stockholder’s identity and
ownership of the Subject Shares and the nature of the Stockholder’s commitments
and obligations under this Agreement and to file this Agreement as an exhibit to
any filing made by Restoration Robotics or the Company relating to the Merger as
required by applicable law or the terms of the Merger Agreement, including with
the SEC or other regulatory authorities; provided that Restoration Robotics or
the Company, as the case may be, shall afford the Stockholder a reasonable
opportunity to review and comment on such disclosure, and shall consider in good
faith any such comments, prior to making such disclosure. Restoration Robotics
is an intended third-party beneficiary of this Section 1.3.

1.4 Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares that would prohibit or restrict the Stockholder’s ability to
comply with Section 1.1 of this Agreement. Subject to the terms of this
Agreement, and only (i) until the Expiration Time, at which time this proxy
shall automatically be revoked, and (ii) with respect the Subject Shares, the
Stockholder hereby irrevocably appoints the Company, acting by any officer of
the Company designated in writing by the Company, as attorney-in-fact and proxy
for and on behalf of the Stockholder, for and in the name, place and stead of
the Stockholder, solely to: (a) attend any and all meetings of the Restoration
Robotics Stockholders to the extent such meeting is called with respect to the
matters specified in Section 1.1; (b) vote, express consent or dissent or issue
instructions to the record holder to vote the Stockholder’s Subject Shares
solely in accordance with the provisions of Section 1.1 at any and all meetings
of the Restoration Robotics Stockholders or in connection with any action
Restoration Robotics seeks to take by written consent of the Restoration
Robotics Stockholders without a meeting; and (c) grant or withhold, or issue
instructions to the record holder to grant or withhold, consistent with the
provisions of Section 1.1, all written consents with respect to the Subject
Shares at any and all meetings of the Restoration Robotics Stockholders or in
connection with any action Restoration Robotics seeks to take by written consent
without a meeting, in any case solely in furtherance of the provisions of
Section 1.1. The Company and any officer of the Company designated in writing by
the Company, as attorney-in-fact, agrees not to exercise the proxy granted
herein for any purpose other than the purposes expressly described in
Section 1.1 of this Agreement. The foregoing proxy shall be deemed to be a proxy
coupled with an interest, is irrevocable (and as such shall survive and not be
affected by the death, incapacity, mental illness or insanity of the
Stockholder, as applicable) until the earlier to occur of (x) the Effective
Time, (y) such date and time as the Merger Agreement shall be terminated
pursuant to Section 9 thereof or otherwise, or (z) upon mutual written agreement
of the parties to terminate this Agreement; and shall not be terminated by
operation of law or upon the occurrence of any other event other than the
termination of this Agreement pursuant to Section 4.2 or this Section 1.4. The
Stockholder authorizes such attorney and proxy to substitute any other person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Restoration Robotics. The
Stockholder hereby affirms that the proxy set forth in this Section 1.4 is given
in connection with, and granted in consideration of, and as an inducement to the
Company to enter into the Merger Agreement and that such proxy is given to
secure the obligations of the Stockholder under Section 1.1. The proxy set forth
in this Section 1.4 is executed and intended to be irrevocable, provided,
however, that this irrevocable proxy shall automatically terminate upon the
Expiration Time.

 

- 3 -



--------------------------------------------------------------------------------

1.5 Waivers. The Stockholder hereby agrees that it will not bring, commence,
institute, maintain, prosecute, participate in or voluntarily aid any action,
claim, suit or cause of action, in law or in equity, in any court or before any
Governmental Authority, which (i) challenges the validity of or seeks to enjoin
the operation of any provision of this Agreement, (ii) alleges that the
execution and delivery of this Agreement by the Stockholder, or the approval of
the Merger Agreement by the Restoration Robotics Board of Directors, breaches of
fiduciary duty of the Restoration Robotics Board of Directors or any member
thereof; provided that the Stockholder may defend against, contest or settle any
action, claim, suit or cause of action brought against the Stockholder that
relates solely to the Stockholder’s capacity as a director, officer or security
holder of Restoration Robotics.    

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to the Company as of the date hereof
that:

2.1 Authorization; Binding Agreement. The Stockholder, if not a natural person,
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The Stockholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Stockholder, and constitutes a valid and binding obligation of
the Stockholder enforceable against the Stockholder in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws relating to creditors’ rights and general principles of
equity.

2.2 Ownership of Subject Shares; Total Shares. The Stockholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Stockholder’s Subject Shares and has good and marketable title to the Subject
Shares free and clear of any pledge, lien, encumbrance, security interest or
other claim (including any restriction on the right to vote or otherwise
transfer the Subject Shares), except as (a) provided hereunder and in the Merger
Agreement, (b) pursuant to any applicable restrictions on transfer under the
Securities Act, (c) the Subject Shares may be subject to any risk of forfeiture
with respect to any shares of Common Stock granted to the Stockholder under an
agreement with or employee benefit plan of Restoration Robotics and (d) with
respect to Restoration Robotics Options, provided pursuant to the terms of the
Restoration Robotics Option and any stock option plan under which such
Restoration Robotics Option was granted. The Subject Shares listed on Schedule I
constitute all of the capital stock of Restoration Robotics owned by the
Stockholder or which the Stockholder has the right to acquire as of the date
hereof. Except pursuant to this Agreement or pursuant to or contemplated by the
Merger Agreement, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Stockholder’s Subject Shares.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Voting Power. The Stockholder has full power or corporate power, as
applicable, with respect to the Stockholder’s Subject Shares, and full power or
corporate power, as applicable, of disposition, full power or corporate power,
as applicable, to issue instructions with respect to the matters set forth
herein and full power or corporate power, as applicable, to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Stockholder’s Subject Shares. None of the Stockholder’s Subject Shares are
subject to any proxy, voting trust or other agreement or arrangement with
respect to the voting of the Subject Shares, except as provided hereunder.

2.4 Reliance. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder understands and acknowledges that the Company is entering into the
Merger Agreement in reliance upon the Stockholder’s execution, delivery and
performance of this Agreement.

2.5 Absence of Litigation. Other than as disclosed in the Restoration Robotics
SEC reports, with respect to the Stockholder, as of the date hereof, there is no
action, suit, investigation or proceeding pending against, or, to the knowledge
of the Stockholder, threatened against, the Stockholder or any of the
Stockholder’s properties or assets (including the Subject Shares) that would be
expected to prevent, delay or impair the ability of the Stockholder to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Stockholder that:

3.1 Organization; Authorization. The Company is a corporation duly incorporated
under the laws of Israel. The consummation of the transactions contemplated
hereby are within the Company’s corporate powers and have been duly authorized
by all necessary corporate actions on the part of the Company. The Company has
full power and authority to execute, deliver and perform this Agreement.

3.2 Binding Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws relating to creditors’ rights and general principles of equity.

ARTICLE IV

MISCELLANEOUS

4.1 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including electronic mail transmission) and shall
be given, (a) if to the Company, in accordance with the provisions of the Merger
Agreement and (b) if to the Stockholder, to the Stockholder’s address set forth
on a signature page hereto, or to such other address as the Stockholder may
hereafter specify in writing to the Company for such purpose.

 

- 5 -



--------------------------------------------------------------------------------

4.2 Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
party, upon the earliest to occur of (a) the Effective Time, (b) such date and
time as the Merger Agreement shall be terminated pursuant to Section 9 thereof
or otherwise, (c) such date and time as the Board of Directors of Restoration
Robotics makes a Restoration Robotics Change of Recommendation in accordance
with the terms of the Merger Agreement, or (d) upon mutual written agreement of
the parties to terminate this Agreement (each of the foregoing, an “Expiration
Time”). Upon termination of this Agreement, neither party shall have any further
obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 4.2 shall relieve either party from
liability for any breach of this Agreement prior to termination hereof and
(ii) the provisions of this Article IV shall survive any termination of this
Agreement.

4.3 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.4 Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section 1.3,
no provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of the other party hereto.

4.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. The Company and the Stockholder hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Delaware
Court of Chancery, or if such court does not have proper jurisdiction, then the
Federal court of the U.S. located in the State of Delaware, and appellate courts
therefrom, (collectively, the “Delaware Courts”) for any litigation arising out
of or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Delaware Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum. Each of
the parties hereto agrees that service of process may be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the United
States Postal Service constituting evidence of valid service. Service made
pursuant to the foregoing shall have

 

- 6 -



--------------------------------------------------------------------------------

the same legal force and effect as if served upon such party personally within
the State of Delaware. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

4.6 Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), as a joint photographic experts group (jpg)
file, electronic signature, or otherwise) shall be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto and may be used in lieu of the original
signatures for all purposes. Each party that delivers such a signature page
agrees to later deliver an original counterpart to any other party that requests
it.

4.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

4.8 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

4.9 Specific Performance. The parties hereto agree that the Company would be
irreparably damaged if for any reason the Stockholder fails to perform any of
its obligations under this Agreement and that the Company may not have an
adequate remedy at law for money damages in such event. Accordingly, the Company
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any Delaware Court, in
addition to any other remedy to which they are entitled at law or in equity, in
each case without posting bond or other security, and without the necessity of
proving actual damages.

4.10 Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

4.11 No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

4.12 Further Assurances. Each of the parties hereto will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.13 Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender shall be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

4.14 Capacity as Stockholder. The Stockholder executes this Agreement solely in
the Stockholder’s capacity as a Restoration Robotics stockholder, and not in the
Stockholder’s (or any of Stockholder’s representatives’) capacity as a director,
officer or employee of Restoration Robotics or in the Stockholder’s capacity as
a trustee or fiduciary of any employee benefit plan or trust. Notwithstanding
anything herein to the contrary, nothing herein shall in any way limit or
restrict a director or officer of Restoration Robotics in the exercise of his or
her fiduciary duties as a director or officer of Restoration Robotics or in his
or her capacity as a trustee or fiduciary of any employee benefit plan or trust,
or prevent any director or officer of Restoration Robotics or any trustee or
fiduciary of any employee benefit plan or trust from taking or failing to take
any action in his or her capacity as such director, officer, trustee or
fiduciary and no such action or omission will be deemed a breach of this
Agreement.

4.15 Conversion or Exercise. Nothing contained in this Agreement shall require
the Stockholder (or shall entitle any proxy of the Stockholder) to (a) convert,
exercise or exchange any Restoration Robotics Options, warrants or convertible
securities in order to obtain any underlying Subject Shares or (b) vote, or
execute any consent with respect to, any Subject Shares underlying such
Restoration Robotics Options, warrants or convertible securities that have not
yet been issued as of the applicable record date for the vote or consent in
accordance with the provisions of Section1.1.

4.16 Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

4.17 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of Restoration Robotics has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of Restoration
Robotics’ organizational documents, the possible acquisition of the Company by
Restoration Robotics pursuant to the Merger Agreement, (b) the Merger Agreement
is executed and delivered by all parties thereto and (c) this Agreement is
executed and delivered by all parties hereto.

4.18 Independent Nature of Stockholders’ Obligations and Rights. The obligations
of each Stockholder hereunder is several and not joint with the obligations of
any other Stockholder hereunder, and no Stockholder shall be responsible in any
way for the performance of the obligations of any other Stockholder hereunder.
The decision of each Stockholder to enter into this Agreement has been made
independently of any other Stockholder. Nothing contained herein or in any other
agreement or document delivered at any closing, and no action taken by any
Stockholder pursuant hereto or thereto, shall be deemed to constitute the
Stockholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Stockholders are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Agreement. Each Stockholder acknowledges that no other Stockholder has
acted as agent for such Stockholder in connection with making its voting
decision hereunder and that no Stockholder will be acting as agent of such
Stockholder in connection with monitoring its investment in the Subject Shares
or enforcing its rights under this Agreement or the Merger Agreement. Each
Stockholder shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Stockholder to be joined as an additional party in any
proceeding for such purpose.

(SIGNATURE PAGES FOLLOW)

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

VENUS CONCEPT LTD. By:  

 

  Name:  

Title:

[SIGNATURE PAGE TO RADIANT VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

Address:

[SIGNATURE PAGE TO RADIANT VOTING AGREEMENT]